Citation Nr: 1548464	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-45 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation for additional disability due to total right knee arthroplasty at the Cincinnati VAMC in January 1998 under 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1952 to August 1954.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and February 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for service connection for tinnitus, the Veteran says that he was told, by a private physician, that his tinnitus may be related to his head and neck injuries, and to his long use of aspirin.  As the Veteran is service-connected for residuals of head injury, traumatic brain injury, and post traumatic headaches, a request should be made for these private medical records, and the Veteran should then be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the claim for Section 1151 compensation due to total right knee arthroplasty, the Veteran contends that he was outfitted with the wrong size knee joint during his January 1998 surgery; that the physicians "didn't use enough cement;" and that he received poor postoperative care during the January 1998 hospitalization (including a nurse passing out medication to the wrong patients and not answering call lights for up to an hour at times; and a physical therapist dropping his leg because the therapist was not paying attention).  Notably, the record indicates the Veteran had a revision surgery in October 1999.  

Before the Board can proceed with its review of this claim the Veteran's January 2, 1998, hospital records, including surgery records, nursing notes, a copy of the Veteran's informed consent, and the initial post-discharge follow-up report, should be associated with the claims file.  Likewise, the records of the revision surgery should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate, with the claims file, all of the Cincinnati VAMC medical records associated with the Veteran's January 2, 1998, total right knee arthroplasty; including 
* the January 2, 1998, surgery records; 
* the nursing notes dating from January 2, 1998, until the Veteran's discharge from inpatient care later that month; 
* the physical therapy records dating from January 2, 1998, until the Veteran's discharge from inpatient care later that month; 
* a copy of the Veteran's signed informed consent, or other such document as may reflect his informed consent to the January 2, 1998, right knee surgery; and
* any initial, post-discharge, follow-up visit report. 

2.  Associate with the file the VA medical records leading up to, and those generated in connection with, the October 27, 1999 right total knee revision surgery that was apparently performed at the Dayton, VA Medical Center.  Post-surgery records through the following year also should be obtained.   

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

3.  Request a copy of the Veteran's records from Stephen M. Nagler, M.D., of the Atlanta Tinnitus Consultants.  

If no records are received notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  With the understanding that the records obtained in connection with the Veteran's claim for compensation under 38 U.S.C.A. § 1151 would be new and material, send the claims file to a VA examiner for review and an opinion as to whether it is at least as likely as not that the Veteran sustained any additional disability as a result of, or that is proximately due to, the total right knee arthroplasty performed at the Cincinnati VAMC on January 2, 1998.  

If the Veteran did sustain an additional disability, the reviewer should express an opinion whether it is at least as likely as not, that such disability, was 

(i) caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the January 2, 1998, total right knee arthroplasty; or

      (ii) an event not reasonably foreseeable.  

      A complete rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA examination regarding his claim for service connection for tinnitus.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then requested to opine as to whether it is at least as likely as not that the Veteran's tinnitus

(i) is related to the Veteran's in-service noise exposure;
(ii) is a residual of the Veteran's service-connected head injury/traumatic brain injury;
(iii) is secondary to (caused by, or aggravated by) the Veteran's service-connected headaches, including his long-term use of aspirin and other medications for his headaches.

In formulating the opinions the examiner should note that the Veteran has taken oral medication for "constant headaches" since a 1954 in-service motor vehicle rollover accident; and that the Veteran is service-connected for multiple disabilities incurred during that accident, including traumatic brain injury, post traumatic headaches, and residuals of head injury.  

A complete rationale for all opinions should be provided.  

6.  After completion of the above and any other development deemed necessary, re-adjudicate the claims for service connection for tinnitus and Section 1151 compensation.  If either claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



